DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/19/2020, 07/28/2021, 11/01/2021, 01/10/2022, and 07/01/2022 are being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of Species 2 in the reply filed on 09/12/2022 is acknowledged, therefore, claims 1-16 are pending with elected claims 1-2, 5, 11-12 to be examined in this office action. The traversal is on the ground(s) that for different species, the requirement for restriction be reconsidered. The traversal is unpersuasive because the species are non-obvious variants requiring unique searches; the prior art applicable to one invention would not likely be applicable to another invention. Specifically, the different species would at least require different search terms/queries and prior art teaching one species would not likely teach other species. 

Claim Objections 
Claims 1-2, 5, and 11-12 are objected because of minor informalities:
Claim 1, claim line 3:  The article – a – should be inserted prior to the term “magnetic field applying module”.
Claim 1, claim line 3:  The article – a – should be inserted prior to the term “magnetic field”. i.e. “generating magnetic field” should read as “generating a magnetic field”.
Claim 1, claim line 4:  The article – an – should be inserted prior to the term “electric”.
Claim 1, claim line 5:  The article – a – should be inserted prior to the term “light”.
Claim 1, claim line 6:  The article – a – should be inserted prior to the term “discharge”.
Claim 1, claim lines 10 and 12:  The article – the – should be inserted prior to the term “discharge”.
Claim 2, claim lines 7 and 9:  The article – the – should be inserted prior to the term “magnetic”.
Claim 2, claim lines 7 and 10:  The article – the – should be inserted prior to the term “discharge”.
Claim 5 claim line 7:  The article – the – should be inserted prior to the term “magnetic”.
Claim 5, claim line  8:  The article – the – should be inserted prior to the term “discharge”.
Claim 11, claim line 1:  The article – a – should be inserted prior to the term “discharge”.
Claim 11, claim line 4:  The article – an – should be inserted prior to the term “electric”.
Claim 11, claim line 5:  The article – a – should be inserted prior to the term “light”.
Claim 11, claim lines 6 and 8:  The article – the – should be inserted prior to the term “discharge”.
Claim 11, claim line 10:  The article – a – should be inserted prior to the term “discharge”.
Claim 12, claim line 3:  The article – the – should be inserted prior to the term “discharge”.









Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112
(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, claim line 2:  It is unclear what is meant by the term “tightly closable”.  How tight is tight?  What are the tolerances and thresholds of a term, such as tightly closable?  Does this mean that no air is able to get into the casing or just a little?

Claim 1, claim lines 4, 6, and 10:  It is unclear what is the threshold of the term “high voltage”.  This term is a relative term that is not defined by the specification or the claims.  Applicant discloses a discharge occurs at several kV, and a maximum power source of 10kV is adequate, but the term “several” is undefined as well.  Thus, it is unclear how much “high” voltage is necessary.  Secondly, are each of these references to “high voltage” the same value or different values as each instance is preceded by the article “a”, which indicates a new or different high voltage.

Claim 11, claim lines 2 and 11:  It is unclear what is meant by the term “tightly closable”.  How tight is tight?  What are the tolerances and thresholds of a term, such as tightly closable?  Does this mean that no air is able to get into the casing or just a little?

Claim 11, claim lines 4 and 6:  It is unclear what is the threshold of the term “high voltage”.  This term is a relative term that is not defined by the specification or the claims.  Applicant discloses a discharge occurs at several kV, and a maximum power source of 10kV is adequate, but the term “several” is undefined as well.  Thus, it is unclear how much “high” voltage is necessary. Secondly, are each of these references to “high voltage” the same value or different values as each instance is preceded by the article “a”, which indicates a new or different high voltage.

Claim 11, claim line 8:  It is unclear what is meant by a “low lower limit”.  It is unclear how the term “low” is to be defined.  The threshold of the term “low” is unknown, therefore, the term is indefinite.

Claim 11, claim line 9:  The term “can” is indefinite because the claim is unclear as to whether or not a lower limit of detection is actually attained or not.  The term “can” is not a positively recitation.

Claim 12, claim line 2:  The term “tiny amount” is a relative term that is not defined by the specification or the claims.

Remaining claims are rejected at least because of their dependency to a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being
anticipated by prior art of record, JP 2016170072 A, “OSAKO”.

Regarding independent claim 1,

OSAKO in Figs.2-3 and highlighted/underlined citations (by Examiner) in recorded English translation, discloses a gas analyzer using discharge optical emission (e.g., Abstract and page 4, last para) 

    PNG
    media_image1.png
    360
    480
    media_image1.png
    Greyscale

that comprises a tightly closable vacuum casing (ultrahigh vacuum vessel 3, airtightly sealed by flanges 8 and 9 and sealing means - page 3), an anodic electrode (anode 11) and a cathode electrode (cathode 10, page 4), provided in the vacuum casing (3), magnetic field applying module (13) generating magnetic field in a direction crossing electric field generated when a high voltage (page 6, last para - magnetic field is in axial direction and perpendicular to electric field ) is applied between (in discharge space 12 between 10 and 11) the anodic electrode (11) and the cathode electrode (10), 


    PNG
    media_image2.png
    212
    601
    media_image2.png
    Greyscale


and light detecting module (photo detection means shown in Figs.2-3 including detector 26) for detecting (26) discharge optical emission (from source 5) generated in magnetic field (page 6) when a high voltage (page 6 - high DC voltage) is applied between the anodic electrode (11) and the cathode electrode (10);
wherein at least one of the anodic electrode (11) and cathode electrode (10), and the magnetic field applying module (13) is/are composed so as to concentrate and/or enhance magnetic field generated in an area of discharge optical emission (12) when a high voltage (page 6) is applied between the anodic electrode (11) and the cathode electrode (10) and thus to localize (e.g., page 6, last para - perpendicular magnetic and electric fields enforce electrons in the discharge space 12 fly to localize around the magnetic lines) as well as enhance discharge optical emission (e.g., page 6, last para - probability of collision with gas molecules can be increased therefore optical emission will be increased), enabling a lower limit (e.g., Osako in e.g., page 4, recites that the low vacuum gauge 14 is not particularly limited as long as it can measure the total gas pressure in the low vacuum region also Fig.7 is disclosing pressures in range of 10-5pa) of detection to be attained.











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Osako
in view of US 3557365 A, “Mayo”.

Regarding claim 2, which depends on claim 1,

Osako discloses wherein the vacuum casing (3) is formed to have a pipe shape as well as to be made of a conductive material so as to serve as the cathode electrode (10), the anodic electrode (11) is made up of an elongated conductive member (electrodes are conductive) fixed to the vacuum casing (3) on one end face side thereof so as to extend in a longitudinal direction within the vacuum casing (3) as a cantilever (11) , and a magnet (13) as magnetic field applying module… between the anodic electrode (13) and an inner peripheral portion of the vacuum casing serving as the cathode electrode (3 and cathode 10 that is inside vessel 3) so as to concentrate magnetic field (e.g. page 6), so that discharge optical emission (12/5) is localized in a vicinity of a tip of the anodic electrode (11).
Although Osako teaches shape and material of configuration are not limited (page 3, para 6) but fails to explicitly disclose at least a tip side portion thereof (anode) is formed of a conductive ferromagnetic material, and a magnet as magnetic field applying module is placed in an area of discharge optical emission between the anodic electrode and an inner peripheral portion of the vacuum casing. 

Mayo in e.g., Figs.2-3, and 5, teaches anode (56) is formed of a conductive ferromagnetic material (e.g., col.2,  lines 38-39) and a magnet (32/34/36/38) is placed in an area of discharge optical emission(e.g.,C.1, lines. 14-20 and 24-38 ionization chamber and C.3 L.21-25) between the anodic electrode (56) and an inner peripheral portion of the vacuum casing (casing shown with elements 60/30 better shown in figs 2-5). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Osako’s analyzer so that at least a tip side portion thereof (anode) is formed of a conductive ferromagnetic material, and a magnet as magnetic field applying module is placed in an area of discharge optical emission as taught by Mayo. One of ordinary skill in the art would know the configuration (material, shape, size, etc.) is not particularly limited and is motivated to optimize the effect of magnetic field and increasing probability of collision of electrons with gas molecules with modifications such as using magnets in the area of discharge and using conductive ferromagnetic material for anode.



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Osako
and Mayo as cited for claim 2 above, further in view of US 3287589 A, “Gunther”.

Regarding claim 5, which depends on claim 2,

Osako further discloses wherein the anodic electrode (11) is fixed to the vacuum casing (3) on one end face side thereof (that side that anode is connected to 15/16) and, along therewith, a magnet (13) as a magnetic field (page 6) applying module is fixed to the vacuum casing (3), so that discharge optical emission (5) is localized in a vicinity of the tip of the anodic electrode (11).
Osako combined with Mayo as cited above in claim 2, renders it obvious to use bar magnets and to have a tip of the anodic electrode of the ferromagnetic material for optimizing magnetic field and gas ionization,

 but the combination fails to disclose a magnet is fixed to the vacuum casing on the other end face side so as to extend as a cantilever in a direction of extension of the anodic electrode.

Gunther in e.g., Fig.11 teaches a magnet (1) is fixed to the vacuum casing (3) on the other end face side (of anode 5) so as to extend as a (e.g., C.3 l.7-11; cylinder with poles N/S) in a direction of extension of the anodic electrode (5).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Gunther’s magnet fixed to vacuum casing on the other end face side so as to extend as a cantilever in a direction of extension of Osako’s (combined with Mayo) anodic electrode as taught by Gunther. One of ordinary skill in the art would know different configuration of anode and magnet bar to optimize magnetic field and therefore increasing ionization are applicable.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Osako in view of US 2855820 A, “Robinson”.

Regarding independent claim 11,

OSAKO in Figs. 2-5 and highlighted/underlined citations (by Examiner) of English translation, discloses a gas analyzer using discharge optical emission that comprises 
a tightly closable vacuum casing (3), an anodic electrode (11) and a cathode electrode (10) provided in the vacuum casing (3), magnetic field applying module (13) generating magnetic field in a direction crossing electric field generated when a high voltage (page 4) is applied between the anodic electrode(41) and the cathode electrode (40), and light detecting module (photo detection means shown in Figs.2-3 including detector 26) for detecting discharge optical emission (5) generated in magnetic field (13) when a high voltage (page 6 high DC voltage) is applied between the anodic electrode (11) and the cathode electrode (10);
wherein discharge optical emission (5) is enhanced and a low lower limit of detection can be attained (e.g., Osako in e.g., page 4  recites The low vacuum gauge 14 is not particularly limited as long as it can measure the total gas pressure in the low vacuum region) by introducing a tiny amount of gas (e.g., using gases such as nitrogen/ oxygen or helium as exploration fluid same structure giving same results and functions e.g., cited in page 7 last para, page 9 first para, and Fig.4 or in general gas components A,B,C in page 9).
OSAKU does not explicitly disclose the gas components A,B, or C or for example helium in page 9 is other than one to be detected (e.g., nitrogen/oxygen), that has a metastable excitation energy higher than an excitation energy for discharge optical emission (5) of gas to be detected (nitrogen/oxygen) into the tightly closable vacuum casing (3) in gas analyzing.

However, OSAKU in e.g., pages 7,9 and 11 (see highlighted/underlined by Examiner) teaches monitoring single gas component A,B, C, respectively; and in page 9 teaches vacuum abnormality diagnosis so that, e.g., helium is introduced during detection of nitrogen/oxygen; or page 11 teaches introducing nitrogen/oxygen and detection of water vapor and hydrocarbon. Therefore, apparatus of OSAKU simply can be used if vapor or hydrocarbons are gases to be detected and nitrogen/oxygen as the introduced gas or/and nitrogen/oxygen are gases to be detected and helium is introduced. Although OSAKU does not explicitly teach helium has metastable excitation energy higher than an excitation energy for discharge optical emission, Examiner notes that the instant specification (¶0066) discloses Penning ionization such that the ionization energy of the tiny gas (Helium) is higher than that of the gas to be measured or having a metastable excitation energy near to the ionization energy.  It just happens that Helium has the highest ionization energy, therefore, using helium (by OSAKU) would inherently meet this limitation based on the characteristics of helium.
 
Alternatively/additionally:
Robinson in Col. 2 Lines 36-40 teaches that helium has a metastable excitation energy higher than an excitation energy for discharge optical emission of nitrogen/oxygen.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to introduce a gas (such as helium) that has higher a metastable excitation energy higher than an excitation energy for discharge optical emission of gas to be detected (nitrogen/oxygen) as taught by Robinson into OSAKU’s tightly closable vacuum casing in gas analyzing for improving the accuracy of monitoring device (page 9 para 4).

Regarding claim 12, which depends on claim 11,

OSAKO discloses wherein the tiny amount of gas, other than one to be detected is helium gas, nitrogen gas, air gas or argon gas (e.g., page 10 1st para). OSAKO combined with Robinson (as cited above) makes it obvious that helium has a metastable excitation energy higher than an excitation energy for discharge optical emission of gas to be detected.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DE 19528314 A1, “GERDAU”
GERDAU in e.g., Fig.3 and Abstract (see underlined/highlighted parts by Examiner for citations) teaches anode is formed of a conductive ferromagnetic material (page 2 5th para teaches magnet 4 and alternatively housing 3 form anode and in last para teaches using ferromagnetic material in housing) a magnet (4) can be anode and is placed in an area of discharge (ionization/gas discharge ion source) and an inner peripheral portion of the vacuum casing 3. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        

/DANIEL S LARKIN/Primary Examiner, Art Unit 2856